Case 3:20-cv-01939-RNC Document 86 Filed 03/17/21 Page 1 of 3

UNITED STATES DISTRICT COURT

 

 

DISTRICT OF CONNECTICUT
ANTONIO CABALLERO )
Plaintiff ) CIVIL ACTION NO.::
)
V. ) 3:20-CV-01939-RNC
)
REVOLUTIONARY ARMED FORCES OF _ )
COLOMBIA—PEOPLE'S ARMY A/K/A )

FUERZAS ARMADAS REVOLUCIONARIAS )
DE COLOMBIA—EJERCITO DEL PUEBLO, )

AND NORTE DE VALLE CARTEL )
Defendants ) MARCH 17, 2021
)

 

PLAINTIFF ANTONIO CABALLERO’S NOTICE OF
PARTIAL SATISFACTION OF FINAL JUDGMENT

Plaintiff Antonio Caballero hereby notifies the Court that, pursuant to a writ of execution
issued by the United States District Court for the Southern District of Florida, real property has
been turned over to Antonio Caballero that has reduced his Final Judgment by $1,900,00.00 -

bringing his total collections thus far to $11,826,085.50.

    

 

Counsel for Plaintiff Antonio Caballero
FORD & PAULEKAS, LLP

280 Trumbull Street - Suite 2200
Hartford, CT 06103

Direct: (860) 808-4213

Mobile: (860) 543-4372

Fax: (860) 249-7500

Email: PTL@HPLowry.com

Federal Bar # CT05955

    
Case 3:20-cv-01939-RNC Document 86 Filed 03/17/21 Page 2 of 3

Joseph I. Zumpano, Esq., PHV10932
E-mail address: jzumpano@zplaw.com
Leon N. Patricios, Esq., PHV10931
E-mail address: lpatricios@zplaw.com
Counsel for Plaintiff Antonio Caballero
ZUMPANO PATRICIOS, P.A.

312 Minorca Avenue

Coral Gables, FL 33134

Telephone: (305) 444-5565

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was filed with the ECF/CM system on this
17th day of March 2021, which then distributed it to all parties of record and I further sent copies
to the following as indicated:

Juvenal Ovidio Ricardo Palmera Pineda
a/k/a Simon Trinidad

BOP Register No. 27896-016

USP Florence ADMAX

U.S. Penitentiary

P.O. Box 8500

Florence, CO 81226

Norte De Valle Cartel

Diego Leon Montoya Sanchez
BOP Register No. 04171-748
FCI Petersburg Medium
Federal Correctional Institution
P.O. Box 1000

Petersburg, VA 23804

Newton Porter, Esq.

Porter & Korvick, P.A.

9655 S. Dixie Highway, Suite 208

Miami, FL 33156

VIA EMAIL ONLY - nporter@porterandkorvick.com

Tony Korvick, Esq.

Porter & Korvick, P.A.

9655 S. Dixie Highway, Suite 208

Miami, FL 33156

VIA EMAIL ONLY - tkorvick@porterandkorvick.com

2
G:\HPL\work\hp|\LIT\Caballero v. FARC - CONNECTICUT Notice of Partial Satisfaction.docx
Case 3:20-cv-01939-RNC Document 86 Filed 03/17/21 Page 3 of 3

Nathanial A. Tarnor, Esq.

Hagens Berman Sobol Shapiro LLP

322 8th Avenue-Suite 802

New York, New York 10001

VIA EMAIL ONLY - nathant@hbsslaw.com

ALBA Petroleos de El Salvador S.E.M. de C.V.
Boulevard Orden de Malta Sur

Block "A", Casa numero 1

Urbanizacion Santa Elena

Parque Industrial El Boquerén

Antiguo Cuscatlan, La Libertad.

EI Salvador

 

 

3
c:\HPL\work\hpl\LIT\Caballero v. FARC - CONNECTICUT Notice of Partial Satisfaction.docx
